Case 1:18-cv-01259-RGA Document 39-1 Filed 07/17/19 Page 1 of 1 PageID #: 490




                                  CERTIFICATE OF SERVICE

       I, Denise S. Kraft, hereby certify that on this 17th day of July, 2019, the attached

NOTICE OF SERVICE was served upon the following counsel of record via e-mail:



       Patricia Smink Rogowski
       ROGOWSKI LAW LLC
       501 Silverside Road, Suite 11
       Silverside Carr Executive Center
       Wilmington, DE 19809
       pat@rogowskilaw.com

       Robert M. Evans, Jr.
       Michael J. Hartley
       Kyle G. Gottuso
       Micah T. Uptegrove
       STINSON LEONARD STREET LLP
       770 Forsyth Boulevard, Suite 1100
       St. Louis, MO 63105-1821
       robert.evans@stinson.com
       michael.hartley@stinson.com
       kyle.gottuso@stinson.com
       micah.uptegrove@stinson.com


                                          /s/ Denise S. Kraft
                                          Denise S. Kraft (DE Bar No. 2778)




EAST\168046568.1
